IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 99-60783
                                     Summary Calendar



HOWARD C. MCDONALD, JR.,
                                                            Plaintiff-Appellant,
                                             versus

WILLIAM L. GRIFFIN, JR.; JOHN
DOE INSURANCE; AMERICAN
CIVIL LIBERTIES UNION, INC;
JOHN DOE INSURANCE; LESLIE J.
COOPER; DUNBAR WILLIAMS, PLLC;
JOHN DOE INSURANCE; C. JACKSON
WILLIAMS; ROSEMARY S. MCDONALD;
NANCY R. EVANS,

                                                            Defendants-Appellees.
                 ___________________________________________
                     Appeal from the United States District Court
                       for the Northern District of Mississippi
                            USDC No. 1:99-CV-226-D-D
                 ___________________________________________
                                    July 25, 2000
Before POLITZ, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Howard C. McDonald, Jr., appeals the dismissal of his 42 U.S.C. § 1983 civil
rights complaint under Fed. R. Civ. P. 12(b)(6), based on the trial court’s determination

that McDonald failed to state a claim upon which relief may be granted. McDonald’s

complaint alleged that his ex-wife, Rosemary S. McDonald, and a number of
individuals involved in a bitter child custody battle that is pending in Mississippi state

court, conspired to take away his children by unlawful violations of his constitutional

rights. Our review of the record discloses that none of the defendants are amenable to

suit under § 1983.1
       McDonald’s claims against Special Chancellor Griffin in his official capacity are
barred by the Eleventh Amendment because Griffin was acting as a state official.2 To
the extent McDonald alleges claims against Griffin in his individual capacity, it is clear

that Griffin is entitled to absolute judicial immunity from suit.3 McDonald has not
shown that Griffin’s actions were taken outside of his judicial capacity or in the

complete absence of all jurisdiction.4 Contrary to McDonald’s argument, the district




       1
         The district court alternatively dismissed McDonald’s claims under the Rooker-Feldman
doctrine which provides that “‘federal district courts, as courts of original jurisdiction, lack
appellate jurisdiction to review, modify, or nullify final orders of state courts.’" See Weekly v.
Morrow, 204 F.3d 613, 615 (5th Cir. 2000)(citation omitted). As the Mississippi child custody
proceeding in question in this case is currently pending, there is no final judgment to which the
Rooker-Feldman doctrine may apply. Despite this error, the district court’s dismissal of
McDonald’s complaint may be affirmed on the alternative basis that none of the parties are subject
to suit under § 1983.
       2
        Bass v. Parkwood Hosp., 180 F.3d 234 (5th Cir. 1999).
       3
        Krueger v. Reimer, 66 F.3d 75 (5th Cir. 1995).
       4
        Malina v. Gonzales, 994 F.2d 1121 (5th Cir. 1993).
court did not abuse its discretion by granting Griffin’s motion for a stay of discovery
pending resolution of his immunity defense.5

       The remaining defendants are not state actors and are not subject to suit under

§ 1983.6 McDonald’s conclusional allegations that the private defendants conspired
with Special Chancellor Griffin to deprive him of his constitutional rights, absent

reference to material facts, are insufficient to establish the existence of a conspiracy.7

       The district court did not err in dismissing McDonald’s complaint for failure to

state a claim upon which relief may be granted. Nor did the district court err or abuse
its discretion in denying McDonald’s Rule 59(e) motion to alter or amend the judgment
dismissing McDonald’s complaint.
       The judgment appealed is AFFIRMED.




       5
       Hulsey v. Owens, 63 F.3d 354 (5th Cir. 1995)(holding that absolute immunity is
immunity from suit rather than simply a defense against liability).
       6
        Piotrowski v. City of Houston, 51 F.3d 512 (5th Cir. 1995); 42 U.S.C. § 1983.
       7
        Mills v. Criminal Dist. Court No. 3, 837 F.2d 677 (5th Cir. 1988).